EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyoko Makino on 2/18/21.
The application has been amended as follows: 
In the claims filed 10/2/19, page 24, line 10, Claim 1, please replace “BWP” with “Bandwidth Part” (BWP).
In the claims filed 10/2/19, page 26, line 15, Claim 11, please replace “BWP” with “Bandwidth Part” (BWP).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings were received on 10/22/19.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/13/20 has been considered by the examiner.

Allowable Subject Matter
Claims 1-19 are allowed.

Claims 1-19 are allowable over prior art since the prior art taken individually or in combination fails to particularly disclose, fairly suggests, or render obvious the following limitations: 

In claim 1, … monitor at least one of a plurality of Control Resource Sets (CORESETs) configured for 10the UE within an active Bandwidth Part (BWP) of a serving cell in a time slot; and apply a first Quasi Co-Location (QCL) assumption of a first CORESET of a set of one or more monitored CORESETs to receive an aperiodic Channel Status Information-Reference Signal (CSI-RS): wherein the first CORESET is associated with a monitored search space configured with a 15lowest CORESET Identity (ID) among the set of one or more monitored CORESETs…in combination with other limitations recited as specified in Claim 1.

The first closest prior art of record is ZTE (ZTE Simultaneous transmission and reception of different channels and reference signals; RI-1805830 3GPP TSG RAN WGI Meeting #93, 25 May 2018(25.05.2018), section 2), as disclosed in the IDS. ZTE teaches a method for ap-CSI-RS assumption as the same QCL assumption as the CORESET with the lowest CORESET ID in the latest slot.  ZTE does not teach monitor at least one of a plurality of Control Resource Sets (CORESETs) configured for 10the UE within an active Bandwidth Part (BWP) of a serving cell in a time slot; and apply a first Quasi Co-Location (QCL) assumption of a first CORESET of a set of one or more monitored CORESETs to receive an aperiodic Channel Status Information-Reference Signal (CSI-RS): wherein the first CORESET is associated with a monitored search space configured with a 15lowest CORESET Identity (ID) among the set of one or more monitored CORESETs.

The second closest prior art of record is ZTE 2 (ZTE Maintenance for beam management; RI-1808196 3GPP TSG RAN WGI Meeting #94,24 Aug.2018(24.08.2018), sections 2-4), as disclosed in the IDS. ZTE 2 teaches a method for triggering aperiodic CSI-RS in a DCI field.  ZTE 2 does not teach monitor at least one of a plurality of Control Resource Sets (CORESETs) configured for 10the UE within an active Bandwidth Part (BWP) of a serving cell in a time slot; and apply a first Quasi Co-Location (QCL) assumption of a first CORESET of a set of one or more monitored CORESETs to receive an aperiodic Channel Status Information-Reference Signal (CSI-RS): wherein the first CORESET is associated with a monitored search space configured with a 15lowest CORESET Identity (ID) among the set of one or more monitored CORESETs.
The third closest prior art of record is Zhang et al (Pub No: 2019/0174466). Zhang teaches a method for triggering aperiodic CSI-RS in a DCI field.  Zhang does not teach monitor at least one of a plurality of Control Resource Sets (CORESETs) configured for 10the UE within an active Bandwidth Part (BWP) of a serving cell in a time slot; and apply a first Quasi Co-Location (QCL) assumption of a first CORESET of a set of one or more monitored CORESETs to receive an aperiodic Channel Status Information-Reference Signal (CSI-RS): wherein the first CORESET is associated with a monitored search space configured
For these reasons, in conjunction with the other limitations of the independent claims, puts this case in condition for allowance.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469